DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2018105156828, filed on 2018/05/25.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-3, 5, 7-8, 10-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. (US Patent/PGPub. No. 20180197885).


Regarding Claim 1, (Currently Amended) LEE et al. teach a touch display panel ([0103], FIG. 16, i.e. 4000 is a touch display device), comprising:
an array substrate ([0104], FIG. 16, i.e. substrate 120);
a pixel defining layer ([0096], FIG. 16, i.e. pixel driver circuit 370) disposed on a side ([0104], FIG. 16, i.e. top side of 120) of the array substrate (i.e. please see above citation(s));
a plurality of light-emitting layers ([0096], FIG. 16, i.e. light-emitting layer(s) 450) correspondingly disposed in a plurality of sub-pixel regions ([0103], FIG. 16, i.e. regions of pixel driver circuit 370) defined by the pixel defining layer (i.e. please see above citation(s));
a plurality of electrode dividing strips ([0106], FIG. 16, i.e. the source/drain 380SD) disposed on a side ([0103], FIG. 16, i.e. top side of 370) of the pixel defining layer (i.e. please see above citation(s)) away from (FIG. 16, i.e. as shown by the figure(s)) the array substrate, the plurality of electrode dividing strips (i.e. please see above citation(s)) dividing a touch area ([0103], FIG. 16, i.e. area of touch electrode 510A) of the touch display panel (i.e. please see above citation(s)) into a plurality of strip-shaped areas ([0103], FIG. 16, i.e. areas of strip 510A); and
a divided electrode layer ([0103], FIG. 16, i.e. touch electrode 510A, touch signal line 510B, touch transmission portion 520, light-emitting element 550, encapsulation layer 500) disposed on a side ([0096], FIG. 16, i.e. top side of 380SD) of the plurality of electrode dividing strips (i.e. please see above citation(s)) away from (FIG. 16, i.e. as shown by the figure(s)) the array substrate (i.e. please see above citation(s)) and disposed in (FIG. 16, i.e. as shown by the figure(s)) the plurality of strip-shaped areas; wherein
the divided electrode layer (i.e. please see above citation(s)) includes:
a plurality of first electrode strips ([0103], FIG. 16, i.e. touch electrode 510A) correspondingly located in (FIG. 16, i.e. as shown by the figure(s)) the plurality of strip-shaped areas (i.e. please see above citation(s)); and
a plurality of second electrode strips ([0096], FIG. 16, i.e. second electrode 460) correspondingly located on (FIG. 16, i.e. as shown by the figure(s)) surfaces ([0096], FIG. 16, i.e. top surfaces of 380SD) of the plurality of electrode dividing strips away from (FIG. 16, i.e. as shown by the figure(s)) the array substrate, the plurality of second electrode strips (i.e. please see above citation(s)) being insulated from ([0103], FIG. 16, i.e. encapsulation layer 500 (insulated touch and pixel electrodes)) the plurality of first electrode strips (i.e. please see above citation(s)).
Regarding Claim 2, (Currently Amended) LEE et al. teach the touch display panel according to claim 1, further comprising:
a first level signal terminal ([0103], FIG. 16, i.e. level of touch signal line 510B) and a first touch signal terminal ([0103], FIG. 16, i.e. level of touch signal line 510B); wherein
at least one of the plurality of first electrode strips (i.e. please see above citation(s)) is connected to (FIG. 16, i.e. as shown by the figure(s)) the first level signal terminal, and any adjacent two of the first electrode strips (i.e. please see above citation(s)) are configured to form a loop ([0103], FIG. 16, i.e. gaps between two 510A; as shown by the figure one electrode, others are similar (please note that applicant’s specification [0066] and FIG. 4 discloses and illustrates gaps between two first electrodes 71s) touch electrode 510A); and
each of the plurality of second electrode strips(i.e. please see above citation(s))  is connected to (FIG. 16, i.e. physically connected as shown by the figure(s)) the first touch signal terminal, and any two of the plurality of second electrode strips (i.e. please see above citation(s)) are insulated from each other ([0096], FIG. 16, i.e. second electrode 460 … may be a cathode (of a light-emitting diode which each diode are independent and insulated from each other)).
Regarding Claim 3, (Currently Amended) LEE et al. teach the touch display panel according to claim 2, further comprising a plurality of first level signal lines ([0106], FIG. 16, i.e. portion(s) between third touch transmission 440A and touch signal line 510B) disposed at least at edge areas ([0106], FIG. 16, i.e. left edge areas) at both sides (FIG. 16, i.e. as shown by the figure(s) of one unit, right side unit of figure would be similar to shown unit) of the touch area (i.e. please see above citation(s)); wherein
at least one of the plurality of first level signal lines (i.e. please see above citation(s)) is perpendicular to (FIG. 16, i.e. as shown by the figure(s)) at least one of the plurality of first electrode strips (i.e. please see above citation(s)), and both ends ([0103], FIG. 16, i.e. left and right ends of 510A) of each of the plurality of first electrode strips (i.e. please see above citation(s)) are respectively electrically connected (FIG. 16, i.e. as shown by the figure(s)) to first level signal lines of the plurality of first level signal lines at corresponding sides (i.e. please see above citation(s)).
Regarding Claim 5, (Original) LEE et al. teach the touch display panel according to claim 1, wherein a shape ([0103], FIG. 16, i.e. shape of touch electrode 510A) of the touch area includes a rectangle ([0103], FIG. 16, i.e. rectangle 510A), wherein
the plurality of first electrode strips (i.e. please see above citation(s)) extend along a length direction ([0103], FIG. 16, i.e. horizontal length) of the touch area (i.e. please see above citation(s)); or,
the plurality of first electrode strips extend along a width direction of the touch area (i.e. alternative limitation(s) omitted).
 7, (Currently Amended) LEE et al. teach the touch display panel according to claim 1, wherein
a direction ([0106], FIG. 16, i.e. vertical direction of source/drain 380SD) in which at least one of the plurality of electrode dividing strips (i.e. please see above citation(s)) extends is parallel to (FIG. 16, i.e. as shown by the figure(s)) a column direction ([0103], FIG. 16, i.e. vertical direction of 370) of the plurality of sub-pixel regions (i.e. please see above citation(s)), and at least one column of the plurality of sub-pixel regions (i.e. please see above citation(s)) is disposed between (FIG. 16, i.e. as shown by the figure(s) one unit, others are similar) any adjacent two electrode dividing strips in the plurality of electrode dividing strips (i.e. please see above citation(s)); or
a direction in which at least one of the plurality of electrode dividing strips extends is parallel to a row direction of the plurality of sub-pixel regions, and at least one row of the plurality of sub-pixel regions is disposed between any adjacent two electrode dividing strips in the plurality of electrode dividing strips (i.e. alternative limitation(s) omitted).
 8, (Currently Amended) LEE et al. teach the touch display panel according to claim 7, wherein at least one of the plurality of first electrode strips (i.e. please see above citation(s)) is located on a surface ([0096], FIG. 16, i.e. top surface of 450) of a light-emitting layer (i.e. please see above citation(s)) away from (FIG. 16, i.e. as shown by the figure(s)) the array substrate (i.e. please see above citation(s)) in a corresponding sub-pixel region ([0096], FIG. 16, i.e. light-emitting layer 450) in the plurality of sub-pixel regions (i.e. please see above citation(s)).
Regarding Claim 10, (Currently Amended) LEE et al. teach the touch display panel according to claim 1 further comprising:
a thin film encapsulation (TFE) layer ([0103], FIG. 16, i.e. level of encapsulation layer 500) disposed on a side ([0103], FIG. 16, i.e. top side) of the divided electrode layer (i.e. please see above citation(s)) away from (FIG. 16, i.e. as shown by the figure(s)) the array substrate (i.e. please see above citation(s));
a touch electrode layer ([0103], FIG. 16, i.e. touch electrode 510A) disposed on a side ([0103], FIG. 16, i.e. top side of 500) of the TFE layer (i.e. please see above citation(s)) away from (FIG. 16, i.e. as shown by the figure(s)) the array substrate (i.e. please see above citation(s)); and
a second touch signal terminal ([0103], FIG. 16, i.e. touch signal line 510B); wherein
the touch electrode layer (i.e. please see above citation(s)) includes a plurality of third electrode strips ([0106], FIG. 16, i.e. portion between third touch transmission 440A and 510B) disposed across (FIG. 16, i.e. as shown by the figure(s)) the plurality of first electrode strips (i.e. please see above citation(s)) or the plurality of second electrode strips (i.e. alternative limitation(s) omitted), the plurality of third electrode strips (i.e. please see above citation(s)) are respectively connected to (FIG. 16, i.e. as shown by the figure(s)) the second touch signal terminal, and any two of the plurality of third electrode strips (i.e. please see above citation(s)) are insulated from each other ([0096], FIG. 16, i.e. Insulation layer 430 (as shown by the figure(s) one unit, others are similar)).
 11, (Currently Amended) the touch display panel according to claim 10, wherein at least one of the plurality of third electrode strips (i.e. please see above citation(s)) is perpendicular to (FIG. 16, i.e. as shown by the figure(s)) at least one of the plurality of first electrode strips (i.e. please see above citation(s)) or at least one of the plurality of second electrode strips (i.e. alternative limitation(s) omitted).
Claim 12 (Currently Amended) a method of manufacturing ([0128], FIG. 16, i.e. method) a touch display panel, (i.e. please see above citation(s))
is similarly rejected as shown above in Claim 1.
Claim 13 (Original) the method of manufacturing the touch display panel according to claim 12,
is similarly rejected as shown above in Claim 10.
Regarding Claim 16, (Currently Amended) LEE et al. teach a touch display device ([0103], FIG. 16, i.e. 4000 is a touch display device), comprising the touch display panel according to claim 1 (i.e. please see above citation(s)).
 17, (New) LEE et al. teach the touch display panel according to claim 1, wherein
each of the plurality of first electrode strips (i.e. please see above citation(s)) is disposed in a corresponding one (FIG. 16, i.e. as shown by the figure(s)) of the plurality of strip-shaped areas; and
each of the plurality of second electrode strips (i.e. please see above citation(s)) is disposed on a surface of a corresponding one (FIG. 16, i.e. as shown by the figure(s)) of the plurality of electrode dividing strips away from the array substrate (i.e. please see above citation(s)).
Regarding Claim 18, (New) LEE et al. teach the touch display panel according to claim 3, wherein the first level signal terminal (i.e. please see above citation(s)) includes at least one (FIG. 16, i.e. as shown by the figure(s)) of the plurality of first level signal lines (i.e. please see above citation(s)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Patent/PGPub. No. 20180197885) in view of Kim et al. (US Patent/PGPub. No. 20180203567).

Regarding Claim 4, (Currently Amended) LEE et al. teach the touch display panel according to claim 1, further comprising:
a first level signal terminal ([0103], FIG. 16, i.e. level of touch signal line 510B) and a first touch signal terminal ([0103], FIG. 16, i.e. level of touch signal line 510B); wherein
each of the plurality of first electrode strips (i.e. please see above citation(s)) is connected to (FIG. 16, i.e. as shown by the figure(s)) the first level signal terminal and the first touch signal terminal (i.e. please see above citation(s)).
 LEE et al. do not explicitly teach
any two of the plurality of first electrode strips are insulated from each other.
In the same field of endeavor, Kim et al. teach
any two of the plurality of first electrode strips ([0044], FIG. 2, i.e. sensor 200) are insulated from each other ([0044], FIG. 2, i.e. impedance (variation caused by insulation between two sensors)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to realize that LEE et al. teaching of touch display comprising plurality of touch electrodes would have been insulated as disclosed by Kim et al. teaching of touch display comprising insulation between two electrodes to accurately determine touch location(s) (Kim et al.’s [0044]-[0046]).

5.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Patent/PGPub. No. 20180197885) in view of TANIGAKI et al. (US Patent/PGPub. No. 20200110337).

Regarding Claim 9, (Currently Amended) LEE et al. teach the touch display panel according to claim 1.
However, LEE et al. do not explicitly teach
a thickness of the electrode dividing strip in a direction perpendicular to the array substrate is 1 µm to 2 µm; and

In the same field of endeavor, TANIGAKI et al. teach
a thickness of the electrode dividing strip ([0332], FIG. 1-7, i.e. resin composition) in a direction perpendicular to ([0332], FIG. 1-7, i.e. thick) the array substrate ([0332], FIG. 1-7, i.e. Tempax glass substrate) is 1 µm to 2 µm ([0332], FIG. 1-7, i.e. 1.0 µm); and
a thickness of the divided electrode layer ([0771], FIG. 4, i.e. ITO transparent conductive coating film) in a direction perpendicular to ([0771], FIG. 4, i.e. sputtering over) the array substrate (i.e. please see above citation(s)) is 10 nm to 20 nm ([0771], FIG. 4, i.e. 10 nm).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine that LEE et al. teaching of touch display comprising plurality of electrodes with TANIGAKI et al. teaching of touch display comprising electrodes and layers at specific thickness to effectively enhance visibility and contrast simultaneously reduce external light reflection by providing electrodes and layers at specific thicknesses (TANIGAKI et al.’s [0005]).

6.	Claim(s) 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Patent/PGPub. No. 20180197885) in view of Kim (US Patent/PGPub. No. 20200387279).

Regarding Claim 14 (Currently Amended) LEE et al. teach a method of driving a touch display panel, applied to the touch display panel according to claim 2.
However, LEE et al. do not explicitly teach
applying a first level signal to the plurality of first electrode strips in a time of a single frame, and making the plurality of second electrode strips transmit first touch signal(s) respectively.
In the same field of endeavor, Kim teaches
applying a first level signal ([0079], [0080], FIG. 2-3, i.e. drive) to the plurality of first electrode strips ([0079], [0080], FIG. 2-3, i.e. first electrode 620) in a time of a single frame ([0079], [0080], FIG. 2-3, i.e. first time interval), and making the plurality of second electrode strips ([0079], [0080], FIG. 2-3, i.e. second electrode 621) transmit first touch signal(s) ([0079], [0080], FIG. 2-3, i.e. receiving) respectively.
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to realize that LEE et al. teaching of touch display comprising plurality of touch electrodes would have been insulated as disclosed by Kim teaching of touch display comprising driving and receiving electrodes to accurately detect mutual capacitance between electrodes by driving and receiving electrodes (Kim [0080]).
Regarding Claim 15, (Currently Amended) LEE et al. teach a method of driving a touch display panel, applied to the touch display panel according to claim 4.
However, LEE et al. do not explicitly teach
applying a first level signal to the plurality of first electrode strips in a display period in a time of a single frame; and
making the plurality of first electrode strips transmit first touch signal(s) respectively in a touch period in the time of the single frame.
In the same field of endeavor, Kim teaches
applying a first level signal ([0075], FIG. 2-3, i.e. drive) to the plurality of first electrode strips ([0075], FIG. 2-3, i.e. first electrode 620) in a display period ([0075], FIG. 2-3, i.e. display period of display panel 200A) in a time of a single frame ([0075], FIG. 2-3, i.e. frame of display period); and
making the plurality of first electrode strips transmit first touch signal(s) ([0095], FIG. 2-3, i.e. at least one of a data line, a gate line, a common electrode, and a pixel electrode may be used as the touch sensor 10) respectively in a touch period ([0095], FIG. 2-3, i.e. touch period of touch sensor 10) in the time of the single frame (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Kim teaching of touch display comprising Kim teaching of touch display comprising common electrodes to effectively reduce number of electrodes by utilizing common electrodes for both display and touch modes (Kim [0095]).
Claim 19 (New) a method of driving a touch display panel, applied to the touch display panel according to claim 3,
is similarly rejected as shown above in Claim 14.

Allowable Subject Matter

7.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is an examiner’s statement of reasons for allowance:

LEE et al. (US Patent/PGPub. No. 20180197885) teach a display device is provided. The display device includes a substrate having a first surface and a second surface opposite to the first surface. The display device also includes a first conductive layer disposed on the first surface and a second conductive layer disposed on the second surface. The display device further includes a printed circuit board assembly disposed on the second surface and electrically connected to the second conductive layer, a processing unit disposed on and electrically connected to the printed circuit board assembly and a first connective portion at least partially disposed in the substrate and penetrating from the first surface to the second surface. The first conductive layer is electrically connected to the second conductive layer through the first connective portion

TANIGAKI et al. (US Patent/PGPub. No. 20200110337) teach a cured film that is high in sensitivity, able to form a pattern having a small-tapered shape after a development step and after a heat curing step, helpful to depress the difference in the width of patterned openings between before and after the heat curing step, and high in light-shielding capability and also aims to provide a negative type photosensitive resin composition that serves for the production thereof. The negative type photosensitive resin composition includes an alkali-soluble resin (A), a radical polymerizable compound (B), a photo initiator (C1), and a black colorant (Da); the alkali-soluble resin (A) including a first resin (A1) containing one or more selected from the group consisting of polyimide (A1-1), polyimide precursor (A1-2), polybenzoxazole (A1-3), polybenzoxazole precursor (A1-4), and polysiloxane (A1-5); and the radical polymerizable compound (B) including one or more selected from the group consisting of a fluorene backbone-containing 

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a touch display device including

“…a material of at least one of the plurality of electrode dividing strips includes a positive photoresist, a shape of a cross section of the at least one of the plurality of electrode dividing strips perpendicular to a direction in which the at least one of the plurality of electrode dividing strips extends is a trapezoid, and a length of a side of the trapezoid away from the array substrate is less than a length of a side of the trapezoid proximate to the array substrate; or
a material of at least one of the plurality of electrode dividing strips includes a negative photoresist, a shape of the cross section of the at least one of the plurality of electrode dividing strips perpendicular to a direction in which the at least one of the plurality of electrode dividing strips extends is an inverted trapezoid, and a length of a side of the inverted trapezoid away from the array substrate is greater than a length of a side of the inverted trapezoid proximate to the array substrate.”, in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 





/VINH T LAM/Primary Examiner, Art Unit 2628